Title: To Benjamin Franklin from [Springett Penn], 22 December 1764
From: Penn, Springett
To: Franklin, Benjamin


Dear Sir
Dublin Decemr. 22d 1764
Having this Day read in the paper of your Safe Arrival in London My Mother and myself Congratulate you on your safe Arrival and hope you have left your Family and the rest of our Friends well. I the other day received a letter from Mr. Pennington who informed me you were coming over in order to Petition his Majesty to take the Government on himself and that it would in such Case be adviseable for me to put in my Claim. I should therefore be much Obliged to you if among the other marks of Friendship you have shewn me you would send to Mr. Life who I hope will soon be able to wait on you (as he has been very ill of late) to consult what will be proper to be done. He can shew you an Opinion of Mr. Jacksons about this Matter.
Mr. Pennington in a former Letter wrote me the Intail of Pennsbury would be soon barred and in this last has not said whether it was or not but no Doubt you can inform me. My Mother joins in Compliments of the Season. I remain with great Regard [your] humble Servant
[Springett Penn]
